Citation Nr: 0534132	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney removal.

3.  Entitlement to service connection for arthritis of the 
left wrist.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1968, from November 1989 to February 1990, and from September 
1990 to May 1991, including service in the Southwest Asia 
Theater of Operations in support of Operation Desert 
Shield/Storm.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO denied service connection for 
hypertension, kidney removal and arthritis.  .  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hypertension, kidney 
removal and arthritis of the left wrist.  In a June 1999 
statement, the veteran reported that he was having a lot of 
symptoms as a result of service in the Gulf War and requested 
a Gulf War protocol examination.  The veteran was never 
afforded such an examination.  

Given the veteran's multiple periods of active service, which 
included service in Thailand and the Persian Gulf, as well as 
his lengthy period of inactive duty, the veteran should be 
afforded VA examinations, to include a Gulf War protocol 
examination, to determine the current nature, and likely 
etiology of the veteran's current hypertension, arthritis, 
and residuals of a kidney removal, if any.  

With regard to the veteran's kidney removal, the veteran 
testified that his kidney was removed due to cancer.  As 
such, alternate theories of entitlement, including service 
connection on a presumptive basis, should be addressed by the 
RO/AMC, given the veteran's foreign service in Thailand and 
the Persian Gulf, and the possibility of exposure to airborne 
agents.  

Prior to the examination(s), all outstanding VA and private 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension, residuals of kidney 
removal, and/or arthritis.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO/AMC then should schedule the 
veteran for the appropriate VA 
examination t(s) to determine the current 
nature and the likely etiology of the 
claimed hypertension, residuals of a 
kidney removal and arthritis of the left 
wrist.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the requested 
stud(ies).  The examiner(s) in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed disabilities.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether the veteran has 
current disability manifested by 
hypertension, residuals attributable to 
kidney removal, and/or arthritis of the 
left wrist that is/are at least as likely 
as not due to disease or injury which was 
incurred in or aggravated by active 
service.  In this regard, the examiner 
should specifically address the veteran's 
contentions that his disabilities may 
have been caused or aggravated by 
airborne agents to which he was exposed 
during his deployment in the Persian Gulf 
region.  The examiner should also address 
the alternate theory of undiagnosed 
illness.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review and 
readjudicate the issues of service 
connection for hypertension, residuals of 
a kidney removal, and arthritis of the 
left wrist considering all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


